DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/31/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Goldberg on 7/22/2021.
The application has been amended as follows: 

8.	A method for manufacturing an array substrate, wherein the array substrate comprises a display area and a non-display area in the periphery of the display area, the non-display area being an area without liquid crystal, the display area comprises a plurality of pixel regions, the display area and the non-display area are both provided with via holes, and the method comprises: forming a reflection layer at a side facing a display side in each of the plurality of pixel regions, the reflection layer being configured to reflect light irradiated thereon from an external light source to form a display image; and forming an anti-deterioration layer in direct contact with the reflection layer, wherein both of the anti-deterioration layer and the reflection layer are formed in the via holes in the display area, t only the anti-deterioration layer of the anti- deterioration layer and the reflection layer is formed in the via holes in the non-display area, and the anti-deterioration layer is made of any one of or any combination of molybdenum, niobium, and molybdenum titanium alloy.

Allowable Subject Matter
Claims 1-2 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Chang, discloses an array substrate, comprising; a display area and a non-display area in the periphery of the display area, the non-display area being an area without liquid crystal, the display area comprising a plurality of pixel 
The prior art of record, Chang, discloses a method for manufacturing an array substrate, wherein the array substrate comprises a display area and a non-display area in the periphery of the display area, the non-display area being an area without liquid crystal, the display area comprises a plurality of pixel regions, the display area and the non-display area are both provided with via holes, and the method comprises: forming a reflection layer at a side facing a display side in each of the plurality of pixel regions, the reflection layer being configured to reflect light irradiated thereon from an external light source to form a display image. The prior art of record, Lin, teaches forming an anti-deterioration layer in contact with the reflection layer, wherein both of the anti-deterioration layer and the reflection layer are formed in the via holes in the display .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811